Gardner, J.
Tbe bill of exceptions gives us no information as to tbe trial. It does not state wbetber tbe question objectéd to became material in tbe course of tbe trial. There is nothing in tbe bill of exceptions tending to show tbat there was more than one Thomas Wilson in tbe city of Fall River. If there was no contention between tbe parties as to tbe identity of tbe plaintiff as the Thomas Wilson referred to in tbe libellous publication, then tbe evidence introduced was immaterial-and innocuous. Goodrich v. Davis, 11 Met. 478. Tbe defendant fails to show us that be was injured or aggrieved by the introduction of tbe evidence objected to.

Exceptions overruled.